Citation Nr: 1412113	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-04 644 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, which denied service connection for PTSD.  

In June 2013, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

With regard to the claim of service connection for PTSD, the Board notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.   

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the issue should be expanded to include all psychiatric disorders.  Under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The Board observes that VA treatment records also note active problems of major depressive disorder, to include a diagnosis at the time of the most recent VA examination.  While the Board observes that the RO referenced the diagnosis of major depressive disorder in the most recent supplemental statement of the case issued in November 2012, the RO did not provide adequate notification addressing what is needed for a claim incorporating such a diagnosis.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

The Board further observes that at the time of his June 2013 hearing, the Veteran testified as to having received treatment at the Richmond VA Medical Center (VAMC) from 1968 to 1970, for various disabilities, including psychiatric treatment.  While the Veteran indicated that he was going to attempt to obtain these records and the record was left open to allow such an attempt, there has been no further response from the Veteran.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  Regardless of the Veteran's nonresponse, VA has a duty to attempt to obtain these records.  

Furthermore, the Veteran, at his June 2013 hearing, indicated his displeasure with regard to the way the VA examination was conducted.  A review of the examination report reveals that the examiner rendered a diagnosis of recurrent major depressive disorder in partial remission and stated that the Veteran did not meet the diagnostic criteria for PTSD.  However, the examiner then checked the boxes identifying the stressors related to PTSD and also checked the box indicating that the identified stressor, which was related to the Veteran's service in Vietnam, contributed to his PTSD diagnosis.  Furthermore, the examiner did not address the etiology of the Veteran's diagnosed major depressive disorder and whether it was related to his period of service, to include any incidents in Vietnam.  Given the discrepancies in the report, the Veteran should be afforded an additional VA examination to address the etiology of any diagnosed psychiatric disorder, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided psychiatric treatment from October 2012 to the present.  Following receipt of the above names and addresses, along with any necessary written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  

Whether or not the Veteran responds to the request for information, obtain copies of treatment records from the Birmingham VAMC and associate them with the record. 

2.  Obtain and associate with the record copies of all treatment records of the Veteran from the Richmond VAMC from 1968 through 1970.  

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD and MDD, which may be present. The claims folder and all other pertinent records should be made be available for review by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability)that the Veteran currently has PTSD related to his period of service, with the examiner identifying the claimed stressor that serves as the basis for the diagnosis of PTSD. 

The examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered. 

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

